      Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 1 of 24




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               :
                                       :
           v.                          :     No. 3:19-CR-
                                       :
CORBIN KAUFFMAN,                       :     (JUDGE                    )
               Defendant.              :

                         PLEA AGREEMENT

     The following Plea Agreement is entered by the United States

Attorney for the Middle District of Pennsylvania and the above-

captioned defendant. Any reference to the United States or to the

Government in this Agreement shall mean the Office of the United

States Attorney for the Middle District of Pennsylvania.

A. Violation(s), Penalties, and Dismissal of Other Counts

   1. Waiver of Indictment/Plea of Guilty. The defendant agrees to

       waive indictment by a grand jury and plead guilty to a felony

       Information, which will be filed against the defendant by the

       United States Attorney for the Middle District of Pennsylvania.

       That Information will charge the defendant with a violation of

       Title 18, United States Code, § 875(c), Transmission in

       Interstate Commerce of any Threat to Injure the Person of
Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 2 of 24




 Another. The maximum penalty for that offense is

 imprisonment for a period of 5 years, a fine of $250,000, a

 maximum term of supervised release of 3 years, to be

 determined by the court, which shall be served at the conclusion

 of and in addition to any term of imprisonment, the costs of

 prosecution, denial of certain federal benefits, and an

 assessment in the amount of $100. At the time the guilty plea

 is entered, the defendant shall admit to the court that the

 defendant is, in fact, guilty of the offense(s) charged in the

 Information. The defendant agrees that the United States may,

 at its sole election, reinstate any dismissed charges or seek

 additional charges in the event that any guilty plea entered or

 sentence imposed pursuant to this Agreement is subsequently

 vacated, set aside, or invalidated by any court. The defendant

 further agrees to waive any defenses to reinstatement of those

 charges, or the filing of additional charges, based upon laches,

 the assertion of speedy trial rights, any applicable statute of

 limitations, or any other ground. The calculation of time under
                              2
  Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 3 of 24




   the Speedy Trial Act for when trial must commence is tolled as

   of the date of the defendant’s signing of this Plea Agreement.

2. Dismissal of Counts. At the time of sentencing on the

   Information described above, the United States agrees to move

   for dismissal of the criminal complaint filed under case number

   3:19-MJ-24. The defendant agrees, however, that the United

   States may, at its sole election, reinstate any dismissed charges

   or seek additional charges in the event that any guilty plea

   entered or sentence imposed pursuant to this Agreement is

   subsequently vacated, set aside, or invalidated by any court.

   The defendant further agrees to waive any defenses to

   reinstatement of those charges, or the filing of additional

   charges, based upon laches, the assertion of speedy trial rights,

   any applicable statute of limitations, or any other ground. The

   calculation of time under the Speedy Trial Act for when trial

   must commence is tolled as of the date of the defendant’s

   signing of this Plea Agreement.



                                3
     Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 4 of 24




   3. Term of Supervised Release. The defendant understands that

      the court must impose a term of supervised release following

      any sentence of imprisonment exceeding one year, or when

      required by statute. The court may require a term of supervised

      release in any other case. In addition, the defendant

      understands that as a condition of any term of supervised

      release or probation, the court must order that the defendant

      cooperate in the collection of a DNA sample if the collection of a

      sample is so authorized by law.

   4. No Further Prosecution, Except Tax Charges. The United

      States Attorney’s Office for the Middle District of Pennsylvania

      agrees that it will not bring any other criminal charges against

      the defendant directly arising out of the defendant’s

      involvement in the offense(s) described above. However,

      nothing in this Agreement will limit prosecution for criminal tax

      charges, if any, arising out of those offenses.

B. Fines and Assessments



                                   4
  Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 5 of 24




5. Fine. The defendant understands that the court may impose a

   fine pursuant to the Sentencing Reform Act of 1984. The willful

   failure to pay any fine imposed by the court, in full, may be

   considered a breach of this Plea Agreement. Further, the

   defendant acknowledges that willful failure to pay the fine may

   subject the defendant to additional criminal violations and civil

   penalties pursuant to Title 18, United States Code, § 3611, et

   seq.

6. Alternative Fine. The defendant understands that under the

   alternative fine section of Title 18, United States Code, § 3571,

   the maximum fine quoted above may be increased if the court

   finds that any person derived pecuniary gain or suffered

   pecuniary loss from the offense and that the maximum fine to

   be imposed, if the court elects to proceed in this fashion, could

   be twice the amount of the gross gain or twice the amount of the

   gross loss resulting from the offense.

7. Inmate Financial Responsibility Program. If the court orders a

   fine or restitution as part of the defendant’s sentence, and the
                                5
  Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 6 of 24




   sentence includes a term of imprisonment, the defendant agrees

   to voluntarily enter the United States Bureau of Prisons-

   administered program known as the Inmate Financial

   Responsibility Program, through which the Bureau of Prisons

   will collect up to 50% of the defendant’s prison salary, and up to

   50% of the balance of the defendant’s inmate account, and apply

   that amount on the defendant’s behalf to the payment of the

   outstanding fine and restitution orders.

8. Special Assessment. The defendant understands that the court

   will impose a special assessment of $100, pursuant to the

   provisions of Title 18, United States Code, § 3013. No later

   than the date of sentencing, the defendant or defendant’s

   counsel shall mail a check in payment of the special assessment

   directly to the Clerk, United States District Court, Middle

   District of Pennsylvania. If the defendant intentionally fails to

   make this payment, that failure may be treated as a breach of

   this Plea Agreement and may result in further prosecution, the

   filing of additional criminal charges, or a contempt citation.
                                6
  Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 7 of 24




9. Collection of Financial Obligations. In order to facilitate the

   collection of financial obligations imposed in connection with

   this case, the defendant consents and agrees:

   a. to fully disclose all assets in which the defendant has an

        interest or over which the defendant has control, directly or

        indirectly, including those held by a spouse, nominee, or

        other third party;

   b. to submit to interviews by the Government regarding the

        defendant’s financial status;

   c.   to submit a complete, accurate, and truthful financial

        statement, on the form provided by the Government, to the

        United States Attorney’s Office no later than 14 days

        following entry of the guilty plea;

   d. whether represented by counsel or not, to consent to contact

        by and communication with the Government, and to waive

        any prohibition against communication with a represented

        party by the Government regarding the defendant’s

        financial status;
                                 7
      Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 8 of 24




       e.   to authorize the Government to obtain the defendant’s

            credit reports in order to evaluate the defendant’s ability to

            satisfy any financial obligations imposed by the court; and

       f.   to submit any financial information requested by the

            Probation Office as directed, and to the sharing of financial

            information between the Government and the Probation

            Office.

C. Sentencing Guidelines Calculation

   10. Determination of Sentencing Guidelines. The defendant and

       counsel for both parties agree that the United States Sentencing

       Commission Guidelines, which took effect on November 1, 1987,

       and its amendments, as interpreted by United States v. Booker,

       543 U.S. 220 (2005), will apply to the offense or offenses to

       which the defendant is pleading guilty. The defendant further

       agrees that any legal and factual issues relating to the

       application of the Federal Sentencing Guidelines to the

       defendant’s conduct, including facts to support any specific

       offense characteristic or other enhancement or adjustment and
                                    8
  Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 9 of 24




   the appropriate sentence within the statutory maximums

   provided for by law, will be determined by the court after

   briefing, a pre-sentence hearing, and/or a sentencing hearing.

11. Acceptance of Responsibility– Two/Three Levels. If the

   defendant can adequately demonstrate recognition and

   affirmative acceptance of responsibility to the Government as

   required by the Sentencing Guidelines, the Government will

   recommend that the defendant receive a two- or three-level

   reduction in the defendant’s offense level for acceptance of

   responsibility. The third level, if applicable, shall be within the

   discretion of the Government under U.S.S.G. § 3E1.1. The

   failure of the court to find that the defendant is entitled to a

   two- or three-level reduction shall not be a basis to void this

   Plea Agreement.

12. Specific Sentencing Guidelines Recommendations. With respect

   to the application of the Sentencing Guidelines to the

   defendant’s conduct, the parties agree to recommend as follows:

   Pursuant to USSG § 2A6.1(a)(1), the base offense level is 12.
                                9
     Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 10 of 24




      Pursuant to USSG § 2A6.1(b)(2), the offense involved more than

      two threats. Each party reserves the right to make whatever

      remaining arguments it deems appropriate with regard to

      application of the United States Sentencing Commission

      Guidelines to the defendant’s conduct. The defendant

      understands that none of these recommendations is binding

      upon either the court or the United States Probation Office,

      which may make different findings as to the application of the

      Sentencing Guidelines to the defendant’s conduct. The

      defendant further understands that the United States will

      provide the court and the United States Probation Office all

      information in its possession that it deems relevant to the

      application of the Sentencing Guidelines to the defendant’s

      conduct.

D. Sentencing Recommendation

   13. Appropriate Sentence Recommendation. At the time of

      sentencing, the United States may make a recommendation

      that it considers appropriate based upon the nature and
                                   10
  Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 11 of 24




   circumstances of the case and the defendant’s participation in

   the offense, and specifically reserves the right to recommend a

   sentence up to and including the maximum sentence of

   imprisonment and fine allowable, together with the cost of

   prosecution.

14. Special Conditions of Probation/Supervised Release. If

   probation or a term of supervised release is ordered, the United

   States may recommend that the court impose one or more

   special conditions, including but not limited to the following:

   a. The defendant be prohibited from possessing a firearm or

        other dangerous weapon.

   b. The defendant make restitution, if applicable, the payment

        of which shall be in accordance with a schedule to be

        determined by the court.

   c.   The defendant pay any fine imposed in accordance with a

        schedule to be determined by the court.

   d. The defendant be prohibited from incurring new credit

        charges or opening additional lines of credit without
                                11
Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 12 of 24




      approval of the Probation Office unless the defendant is in

      compliance with the payment schedule.

 e.   The defendant be directed to provide the Probation Office

      and the United States Attorney access to any requested

      financial information.

 f.   The defendant be confined in a community treatment

      center, halfway house, or similar facility.

 g. The defendant be placed under home confinement.

 h. The defendant be ordered to perform community service.

 i.   The defendant be restricted from working in certain types of

      occupations or with certain individuals, if the Government

      deems such restrictions to be appropriate.

 j.   The defendant be directed to attend substance abuse

      counseling, which may include testing to determine whether

      the defendant is using drugs or alcohol.

 k. The defendant be directed to attend psychiatric or

      psychological counseling and treatment in a program

      approved by the Probation Officer.
                               12
     Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 13 of 24




       l.   The defendant be denied certain federal benefits including

            contracts, grants, loans, fellowships and licenses.

       m. The defendant be directed to pay any state or federal taxes

            and file any and all state and federal tax returns as

            required by law.

E. Information Provided to Court and Probation Office

   15. Background Information for Probation Office. The defendant

       understands that the United States will provide to the United

       States Probation Office all information in its possession that the

       United States deems relevant regarding the defendant’s

       background, character, cooperation, if any, and involvement in

       this or other offenses.

   16. Objections to Pre-Sentence Report. The defendant understands

       that pursuant to the United States District Court for the Middle

       District of Pennsylvania “Policy for Guideline Sentencing” both

       the United States and defendant must communicate to the

       Probation Officer within 14 days after disclosure of the pre-

       sentence report any objections they may have as to material
                                    13
  Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 14 of 24




   information, sentencing classifications, sentencing guideline

   ranges, and policy statements contained in or omitted from the

   report. The defendant agrees to meet with the United States at

   least five days prior to sentencing in a good faith attempt to

   resolve any substantive differences. If any issues remain

   unresolved, they shall be communicated to the Probation Officer

   for inclusion in an addendum to the pre-sentence report. The

   defendant agrees that unresolved substantive objections will be

   decided by the court after briefing, or a pre-sentence hearing, or

   at the sentencing hearing where the standard or proof will be a

   preponderance of the evidence, and the Federal Rules of

   Evidence, other than with respect to privileges, shall not apply

   under Fed. R. Evid. 1101(d)(3), and the court may consider any

   reliable evidence, including hearsay. Objections by the

   defendant to the pre-sentence report or the court’s rulings, will

   not be grounds for withdrawal of a plea of guilty.

17. Relevant Sentencing Information. At the sentencing, the

   United States will be permitted to bring to the court’s attention,
                                14
     Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 15 of 24




      and the court will be permitted to consider, all relevant

      information about the defendant’s background, character and

      conduct, including the conduct that is the subject of the charges

      that the United States has agreed to dismiss, and the nature

      and extent of the defendant’s cooperation, if any. The United

      States will be entitled to bring to the court’s attention and the

      court will be entitled to consider any failure by the defendant to

      fulfill any obligation under this Agreement.

   18. Non-Limitation on Government’s Response. Nothing in this

      Agreement shall restrict or limit the nature or content of the

      United States’ motions or responses to any motions filed on

      behalf of the defendant. Nor does this Agreement in any way

      restrict the government in responding to any request by the

      court for briefing, argument or presentation of evidence

      regarding the application of Sentencing Guidelines to the

      defendant’s conduct, including but not limited to, requests for

      information concerning possible sentencing departures.

F. Court Not Bound by Plea Agreement
                                   15
     Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 16 of 24




   19. Court Not Bound by Terms. The defendant understands that

       the court is not a party to and is not bound by this Agreement,

       or any recommendations made by the parties. Thus, the court is

       free to impose upon the defendant any sentence up to and

       including the maximum sentence of imprisonment for 5years, a

       fine of $250,000, a maximum term of supervised release of up to

       3 years, which shall be served at the conclusion of and in

       addition to any term of imprisonment, the costs of prosecution,

       denial of certain federal benefits, and assessments totaling

       $100.

   20. No Withdrawal of Plea Based on Sentence or Recommendations.

       If the court imposes a sentence with which the defendant is

       dissatisfied, the defendant will not be permitted to withdraw

       any guilty plea for that reason alone, nor will the defendant be

       permitted to withdraw any pleas should the court decline to

       follow any recommendations by any of the parties to this

       Agreement.

G. Breach of Plea Agreement by Defendant
                                   16
  Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 17 of 24




21. Breach of Agreement. In the event the United States believes

   the defendant has failed to fulfill any obligations under this

   Agreement, then the United States shall, in its discretion, have

   the option of petitioning the court to be relieved of its

   obligations. Whether the defendant has completely fulfilled all

   of the obligations under this Agreement shall be determined by

   the court in an appropriate proceeding during which any

   disclosures and documents provided by the defendant shall be

   admissible, and during which the United States shall be

   required to establish any breach by a preponderance of the

   evidence. In order to establish any breach by the defendant, the

   United States is entitled to rely on statements and evidence

   given by the defendant during the cooperation phase of this

   Agreement, if any.

22. Remedies for Breach. The defendant and the United States

   agree that in the event the court concludes that the defendant

   has breached the Agreement:



                                17
  Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 18 of 24




   a. The defendant will not be permitted to withdraw any guilty

        plea tendered under this Agreement and agrees not to

        petition for withdrawal of any guilty plea;

   b. The United States will be free to make any

        recommendations to the court regarding sentencing in this

        case;

   c.   Any evidence or statements made by the defendant during

        the cooperation phase of this Agreement, if any, will be

        admissible at any trials or sentencings;

   d. The United States will be free to bring any other charges it

        has against the defendant, including any charges originally

        brought against the defendant or which may have been

        under investigation at the time of the plea. The defendant

        waives and hereby agrees not to raise any defense to the

        reinstatement of these charges based upon collateral

        estoppel, Double Jeopardy, or other similar grounds.

23. Violation of Law While Plea or Sentence Pending. The

   defendant understands that it is a condition of this Plea
                                18
Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 19 of 24




 Agreement that the defendant refrain from any further

 violations of state, local, or federal law while awaiting plea and

 sentencing under this Agreement. The defendant acknowledges

 and agrees that if the government receives information that the

 defendant has committed new crimes while awaiting plea or

 sentencing in this case, the government may petition the court

 and, if the court finds by a preponderance of the evidence that

 the defendant has committed any other criminal offense while

 awaiting plea or sentencing, the Government shall be free at its

 sole election to either: (a) withdraw from this Agreement; or (b)

 make any sentencing recommendations to the court that it

 deems appropriate. The defendant further understands and

 agrees that, if the court finds that the defendant has committed

 any other offense while awaiting plea or sentencing, the

 defendant will not be permitted to withdraw any guilty pleas

 tendered pursuant to this Plea Agreement, and the government

 will be permitted to bring any additional charges that it may

 have against the defendant.
                              19
       Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 20 of 24




H. Deportation

     24. Deportation/Removal from the United States. The defendant

        understands that, if defendant is not a United States citizen,

        deportation/removal from the United States is a possible

        consequence of this plea. The defendant further agrees that

        this matter has been discussed with counsel who has explained

        the immigration consequences of this plea. Defendant still

        desires to enter into this plea after having been so advised.

I.   Other Provisions

     25. Agreement Not Binding on Other Agencies. Nothing in this

        Agreement shall bind any other United States Attorney’s Office,

        state prosecutor’s office, or federal, state or local law

        enforcement agency.

     26. No Civil Claims or Suits. The defendant agrees not to pursue or

        initiate any civil claims or suits against the United States of

        America, its agencies or employees, whether or not presently

        known to the defendant, arising out of the investigation,

        prosecution or cooperation, if any, covered by this Agreement,
                                     20
  Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 21 of 24




   including but not limited to any claims for attorney’s fees and

   other litigation expenses arising out of the investigation and

   prosecution of this matter. By the defendant’s guilty plea in

   this matter the defendant further acknowledges that the

   Government’s position in this litigation was taken in good faith,

   had a substantial basis in law and fact and was not vexatious.

27. Plea Agreement Serves Ends of Justice. The United States is

   entering into this Plea Agreement with the defendant because

   this disposition of the matter fairly and adequately addresses

   the gravity of the series of offenses from which the charges are

   drawn, as well as the defendant’s role in such offenses, thereby

   serving the ends of justice.

28. Merger of All Prior Negotiations. This document states the

   complete and only Plea Agreement between the United States

   Attorney for the Middle District of Pennsylvania and the

   defendant in this case, and is binding only on the parties to this

   Agreement and supersedes all prior understandings or plea

   offers, whether written or oral. This agreement cannot be
                                21
  Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 22 of 24




   modified other than in writing that is signed by all parties or on

   the record in court. No other promises or inducements have

   been or will be made to the defendant in connection with this

   case, nor have any predictions or threats been made in

   connection with this plea. Pursuant to Rule 11 of the Federal

   Rules of Criminal Procedure, the defendant certifies that the

   defendant’s plea is knowing and voluntary, and is not the result

   of force or threats or promises apart from those promises set

   forth in this written Plea Agreement.

29. Defendant is Satisfied with Assistance of Counsel. The

   Defendant agrees that the defendant has discussed this case

   and this plea agreement in detail with the defendant’s attorney

   who has advised the defendant of the defendant’s Constitutional

   and other trial and appeal rights, the nature of the charges, the

   elements of the offenses the United States would have to prove

   at trial, the evidence the United States would present at such

   trial, possible defenses, the advisory Sentencing Guidelines and

   other aspects of sentencing, potential losses of civil rights and
                                22
  Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 23 of 24




   privileges, and other potential consequences of pleading guilty

   in this case. The defendant agrees that the defendant is

   satisfied with the legal services and advice provided to the

   defendant by the defendant’s attorney.

30. Deadline for Acceptance of Plea Agreement. The original of this

   Agreement must be signed by the defendant and defense

   counsel and received by the United States Attorney’s Office on

   or before 5:00 p.m., October 13, 2019, otherwise the offer may,

   in the sole discretion of the Government, be deemed withdrawn.

31. Required Signatures. None of the terms of this Agreement shall

   be binding on the Office of the United States Attorney for the

   Middle District of Pennsylvania until signed by the defendant

   and defense counsel and then signed by the United States

   Attorney or his designee.




                                23
                                        Case 3:20-cr-00087-RDM Document 41 Filed 03/27/20 Page 24 of 24


... .,,.   .




                                      ACKNOWLEDGMENTS
                    I have read this agreement and carefully 1·eviewed every part of it
               with my attorney. I fully understand it and I voluntarily agree to it.




                                                       l· fir
                                                       CORBI
                                                       Defend:
                                                                      FMAN



                     I am the defendant's counsel. I have carefully reviewed every part
               of this agreement with the defendant. To my knowledge, my client's
               decision to enter into this agreement is an informed and voluntary one.


               3/-!/��c)
               Date                                    C�1R£
                                                       Counsel for Defendant


                                                       DAVID J. FREED
                                                       United States Attorney


               �/z�/zo��                        By:
               Date                                    SEAN A. CAMONI
                                                       Assistant United States Attorney




                                                  24
